13‐619‐cv                                                                        
John Betts v. Martha Anne Shearman, et al.


                                 In the
           United States Court of Appeals
                     For the Second Circuit
                                  ________ 
                                         
                           AUGUST TERM, 2013 
                                         
                      ARGUED: SEPTEMBER 19, 2013   
                          DECIDED: MAY 2, 2014 
                                         
                               No. 13‐619‐cv 
                                         
                                 JOHN BETTS, 
                            Plaintiff‐Appellant, 
                                         
                                       v. 
                                         
   MARTHA ANNE SHEARMAN, CITY OF NEW YORK, POLICE OFFICER 
                           PABLO RODRIGUEZ, 
                          Defendants‐Appellees, 
                                         
                       POLICE OFFICER JANE DOE, 
                                  Defendant. 
                                  ________ 
                                         
Before: WINTER, WALKER, WESLEY, Circuit Judges. 
                                  ________ 
                                         
      Plaintiff  John  Betts  filed  this  suit  seeking  damages  under  42 

U.S.C.  §  1983  arising  from  his  arrest  based  on  allegedly  false 

accusations  made  by  a  complaining  victim.  The  United  States 
                                     1
13‐619‐cv                                                                        
John Betts v. Martha Anne Shearman, et al.


District Court for the Southern District of New York (J. Paul Oetken, 

District Judge) granted defendants’ motions to dismiss the complaint.   

      We hold, first, that because arguable probable cause existed to 

arrest Betts, his claims for false arrest, false imprisonment, abuse of 

process,  and  malicious  prosecution  were  properly  dismissed. 

Second, we hold that Betts’s claim for denial of his right to a fair trial 

was  properly  dismissed  because  he  failed  to  meet  the  required 

pleading  standards.  Finally,  we  hold  that  Betts’s  claims  against 

defendant‐complainant  Martha  Anne  Shearman  were  properly 

dismissed  because  she  did  not  act  under  the  color  of  state  law. 

Accordingly, we AFFIRM the judgment of the district court. 

                                      
                    MICHAEL  H.  JOSEPH,  Law  Office  of  Michael  H. 
                    Joeseph,  P.L.L.C.,  White  Plains,  NY,  for  Plaintiff 
                    Appellant.  

                    MICHAEL  J.  PASTOR,  (Kristen  M.  Helmers,  on  the 
                    brief),  for  Zachary  W.  Carter,  Corporation 
                    Counsel of the City of New York, New York, NY, 
                    for Defendants‐Appellees City of New York and Police 
                    Officer Pablo Rodriguez. 

                    CHARLES  E.  DORKEY,  III,  McKenna  Long  & 
                    Aldridge LLP, New York, NY (Rebecca Tingey, on 
                                     2
13‐619‐cv                                                                      
John Betts v. Martha Anne Shearman, et al.


                    the  brief),  for  Defendant‐Appellee  Martha  Anne 
                    Shearman.   
                                 ________ 
 
JOHN M. WALKER, JR., Circuit Judge:

      In this appeal we consider whether the United States District 

Court for the Southern District of New York (J. Paul Oetken, District 

Judge)  erred  in  granting  defendants’  motions  to  dismiss  the 

complaint in this 42 U.S.C. § 1983 action in which the plaintiff seeks 

damages arising from his arrest based on allegedly false accusations 

made by a complaining victim.  

      We hold, first, that because arguable probable cause existed to 

arrest Betts, his claims for false arrest, false imprisonment, abuse of 

process,  and  malicious  prosecution  were  properly  dismissed. 

Second, we hold that Betts’s claim for denial of his right to a fair trial 

was  properly  dismissed  because  he  failed  to  meet  the  required 

pleading  standards.  Finally,  we  hold  that  Betts’s  claims  against 

defendant‐complainant  Martha  Anne  Shearman  were  properly 




                                    3
13‐619‐cv                                                                        
John Betts v. Martha Anne Shearman, et al.


dismissed  because  she  did  not  act  under  the  color  of  state  law. 

Accordingly, we AFFIRM the judgment of the district court. 

                            BACKGROUND 

      Because  this  appeal  arises  from  the  district  court’s  dismissal 

on  the  pleadings  pursuant  to  Rule  12(b)(6),  we  accept  as  true  the 

following allegations set forth in Betts’s complaint. See Doe v. City of 

New York, 15 F.3d 264, 266 (2d Cir. 1994).    

      On  January  20,  2011  at  approximately  11:30  p.m.,  while 

Shearman  was  under  the  influence  of  alcohol  and  other  controlled 

substances,  she  became  verbally  combative  towards  her  then 

husband  Betts.  To  avoid  her,  Betts  locked  himself  in  a  spare 

bedroom.  Shearman  tried  to  force  her  way  in  and  threatened  Betts 

that if he did not let her in, she would call the police. Shearman then 

called the police and falsely accused Betts of assaulting her. 

      At  approximately  1:00  a.m.,  Police  Officers  Rodriguez  and 

Doe responded to the call. In their presence, Shearman accused Betts 

of assault, harassment, and of slamming her arm against the ground, 


                                     4
13‐619‐cv                                                                            
John Betts v. Martha Anne Shearman, et al.


causing her substantial pain. The officers forcibly entered the spare 

bedroom where Betts was sleeping and arrested him. 

       Betts  alleges  that  the  officers  then  assisted  Shearman  in 

making a false accusation and coached her in fabricating a version of 

the events to justify the arrest. Betts also alleges there were reasons 

for  the  officers  to  doubt  Shearman’s  credibility:  Shearman  was 

obviously intoxicated, high, and appeared strung out; she had made 

false  accusations  against  Betts  in  the  past;  and  there  was  a  lack  of 

physical evidence to support an assault charge. 

       The  officers  charged  Betts  under  New  York  law  with  assault 

in  the  third  degree,  harassment  in  the  second  degree  and  resisting 

arrest.  Eventually  the  state  court  dismissed  these  charges  with 

prejudice. 

       In  April  2012,  Betts  filed  a  complaint  in  the  district  court 

against Shearman, Officers Rodriguez and Doe, and the City of New 

York.  Betts  brought  claims  against  Officers  Rodriguez  and  Doe  for 

constitutional  violations  under  42  U.S.C.  §  1983  and  state  law 


                                       5
13‐619‐cv                                                                            
John Betts v. Martha Anne Shearman, et al.


violations  for  false  arrest,  malicious  prosecution,  abuse  of  process, 

prima facie tort, and intentional infliction of emotional distress. His 

claimed  constitutional  violations  against  Shearman  alleged  that  she 

was a “state actor” for purposes of § 1983. Betts also brought a claim 

under  Monell  v.  Department  of  Social  Services,  436  U.S.  658,  690‐91 

(1978), against the City of New York for allegedly having a “custom, 

policy, and practice” that permitted the constitutional violations.    

       On January 24, 2013, the district court granted the defendants’ 

motions to dismiss. Betts v. Shearman, No. 12‐cv‐3195(JPO), 2013 WL 

311124  (S.D.N.Y.  Jan.  24,  2013).  The  district  court  held  that  Officers 

Rodriguez  and  Doe  were  entitled  to  qualified  immunity  on  Betts’s 

claims  for  false  arrest,  false  imprisonment,  and  malicious 

prosecution  because  the  officers  had  “arguable  probable  cause”  to 

arrest Betts. Id. at *9‐10, *12. The district court also dismissed Betts’s 

claim  for  excessive  force  on  the  basis  that  he  failed  to  meet  the 

required pleading standards by alleging nothing more than that his 

shoulder  was  somehow  injured  during  the  arrest.  Id.  at  *10‐11.  The 


                                       6
13‐619‐cv                                                                             
John Betts v. Martha Anne Shearman, et al.


district  court  dismissed  the  abuse  of  process  claim  for  failing  to 

plead  a  “nefarious  aim”  behind  his  prosecution,  id.  at  *12,  and  the 

fair trial claim on the basis that the allegations were implausible, id. 

at  *13.  The  district  court  dismissed  Betts’s  §  1983  claims  against 

Shearman because she was not a state actor and the pleadings were 

insufficient to establish that Shearman conspired with the officers or 

participated  willfully  in  joint  activity  with  them.  Id.  at  *13‐14.  And 

finally,  the  district  court  dismissed  Betts’s  claim  against  the  City  of 

New  York  because  Betts’s  allegations  that  the  officers  acted  in 

accordance with a City custom, policy, or practice were conclusory. 

Id. at *16.  

       The  district  court  dismissed  all  of  the  federal  claims  with 

prejudice  except  Betts’s  excessive  force  claim  against  Officer 

Rodriguez,  which  was  dismissed  without  prejudice.  Id.  The  district 

court  declined  to  exercise  supplemental  jurisdiction  over  Betts’s 

state law claims. Id.  

        


                                        7
13‐619‐cv                                                                           
John Betts v. Martha Anne Shearman, et al.


                               DISCUSSION 

       Betts  does  not  appeal  the  dismissal  of  his  excessive  force 

claim, his claim against the City of New York, or his claims against 

Officer Doe. Rather, Betts urges this court to reverse the dismissal of 

the  other  claims.  We  hold  that  the  district  court  neither  erred  in 

granting defendants’ motions to dismiss nor abused its discretion in 

denying Betts leave to replead.  

I.     Dismissal of Betts’s Claims  

       We  review  a  district  court’s  dismissal  of  a  complaint  under 

Fed.  R.  Civ.  P.  12(b)(6)  de  novo  and,  in  doing  so,  we  “view  the 

pleadings  in  the  light  most  favorable  to,  and  draw  all  reasonable 

inference  in  favor  of,  the  non‐moving  party.”  Doe,  15  F.3d  at  266 

(internal quotation marks omitted).   

       A.     False  Arrest,  False  Imprisonment,  and  Malicious 
              Prosecution 

       Probable cause is a complete defense to a constitutional claim 

of false arrest, Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 118 (2d Cir. 

1995),  and  false  imprisonment,  Zanghi  v.  Vill.  of  Old  Brookville,  752 

                                       8
13‐619‐cv                                                                            
John Betts v. Martha Anne Shearman, et al.


F.2d  42,  45  (2d  Cir.  1985).  And  continuing  probable  cause  is  a 

complete defense to a constitutional claim of malicious prosecution. 

Kinzer  v.  Jackson,  316  F.3d  139,  143‐44  (2d  Cir.  2003)  (stating  that 

probable cause is a defense to a claim of malicious prosecution if it is 

not  later  nullified  by  information  establishing  the  defendant’s 

innocence).  “Probable  cause  exists  when  one  has  knowledge  of,  or 

reasonably  trustworthy  information  as  to,  facts  and  circumstances 

that  are  sufficient  to  warrant  a  person  of  reasonable  caution  in  the 

belief that an offense has been or is being committed by the person 

to  be  arrested.”  Williams  v.  Town  of  Greenburgh,  535  F.3d  71,  79  (2d 

Cir. 2008) (internal quotation marks and alterations omitted). 

       More  specifically,  probable  cause  exists  if  a  law  enforcement 

officer  “received  []  information  from  some  person,  normally  the 

putative victim or eyewitness, unless the circumstances raise doubt 

as  to  the  person’s  veracity.  The  reliability  or  veracity  of  the 

informant  and  the  basis  for  the  informant’s  knowledge  are  two 




                                       9
13‐619‐cv                                                                        
John Betts v. Martha Anne Shearman, et al.


important  factors.”  Panetta  v.  Crowley,  460  F.3d  388,  395  (2d  Cir. 

2006) (internal quotation marks and citations omitted).   

      Even  in  the  absence  of  probable  cause,  a  police  officer  is 

entitled  to  qualified  immunity  where  “(1)  [her]  conduct  does  not 

violate clearly established statutory or constitutional rights of which 

a  reasonable  person  would  have  known,  or  (2)  it  was  ‘objectively 

reasonable’ for [her] to believe that [her] actions were lawful at the 

time of the challenged act.” Jenkins v. City of New York, 478 F.3d 76, 

87  (2d  Cir.  2007)  (internal  quotation  marks  and  citations  omitted). 

Plaintiff’s  false  arrest,  false  imprisonment,  and  malicious 

prosecution claims therefore turn on whether the defendant officers’ 

probable  cause  determination  was  objectively  reasonable—that  is, 

whether  there  was  “arguable”  probable  cause  to  arrest.  Id.  For  the 

following reasons, we agree with the district court that the arresting 

officers  had  arguable  probable  cause  and  were  entitled  to  qualified 

immunity.  




                                     10
13‐619‐cv                                                                         
John Betts v. Martha Anne Shearman, et al.


         As Betts alleged in his complaint, Shearman called the police 

and reported that Betts had, among other things, assaulted her. Betts 

also  alleged  that  once  the  officers  arrived  at  the  apartment, 

Shearman again accused Betts of assault and harassment, although it 

is  unclear  from  the  complaint  whether  Shearman  made  this 

allegation before or after allegedly being “coached” by the officers to 

lie.  

         In  any  event,  Officers  Rodriguez  and  Doe  responded  to  a 

domestic  disturbance  based  on  Shearman’s  report  over  the  phone 

that  she  had  been  assaulted  and  found  Betts  locked  in  a  bedroom. 

Betts alleged, and now argues, that the officers had reason to doubt 

Shearman’s  credibility  because  she  was visibly  intoxicated and  had 

made  false  accusations  against  Betts  in  the  past,  and  because  there 

was a lack of physical evidence to support an assault charge. 

         Shearman’s  past  false  accusations,  however,  do  not 

undermine  a  finding  of  arguable  probable  cause  because  Betts 

nowhere  alleged  that  the  officers  knew  of  the  prior  accusations  on 


                                     11
13‐619‐cv                                                                               
John Betts v. Martha Anne Shearman, et al.


the  night  Betts  was  arrested.  See  Panetta,  460  F.3d  at  395.  “When 

determining  whether  probable  cause  exists  courts  must  consider 

those  facts  available  to  the  officer  at  the  time  of  the  arrest  and 

immediately  before  it  .  .  .  .”  Id.  (quoting  Caldarola  v.  Calabrese,  298 

F.3d 156, 162 (2d Cir. 2002). Likewise, the lack of physical evidence 

of  an  assault  on  Shearman’s  body  is  not  fatal  to  finding  arguable 

probable  cause  when  Shearman  had  reported  that  she  had  been 

assaulted.  See  Krause  v.  Bennett,  887  F.2d  362,  372  (2d  Cir.  1989)  (A 

police  officer’s  purpose  “is  to  apprehend  those  suspected  of 

wrongdoing, and not to finally determine guilt through a weighing 

of the evidence.”).  

       Additionally,  Betts  alleges  that  Shearman  was  “obviously 

intoxicated and high, in that she appeared to be strung out,” but fails 

to  allege  any  facts  regarding  how  Officers  Rodriguez  and  Doe 

would  have  known  this  at  the  time  Shearman  made  accusations 

against  Betts.  Even  assuming  that  the  officers  were  aware  that 

Sherman  was  intoxicated,  absent  other  indicia  raising  concerns  of 


                                        12
13‐619‐cv                                                                           
John Betts v. Martha Anne Shearman, et al.


reliability,  the  officers  were  not  unreasonable  in  surmising  that  an 

offense  had  been  committed  by  Betts.  And  Betts’s  allegations  that 

Shearman was coached by the officers into making false allegations 

are, as discussed below, implausible. 

       In  sum,  the  arresting  officers  had  arguable  probable  cause  to 

arrest  Betts  because  they  were  entitled  to  believe  Shearman’s 

accusation of assault absent credible reasons not to. Given the facts 

available  to  the  officers,  it  was  “objectively  reasonable  for  the 

officer[s]  to  believe  that  probable  cause  existed.”  Golino  v.  City  of 

New Haven, 950 F.2d 864, 870 (2d Cir. 1991). 

       B.     Right to a Fair Trial  

       Betts argues that the district court erred in dismissing his fair 

trial  claim  on  the  basis  that  his  allegations  were  insufficient  to 

support it. “When a police officer creates false information likely to 

influence  a  jury’s  decision  and  forwards  that  information  to 

prosecutors,  he  violates  the  accused’s  constitutional  right  to  a  fair 

trial,  and  the  harm  occasioned  by  such  an  unconscionable  action  is 


                                      13
13‐619‐cv                                                                        
John Betts v. Martha Anne Shearman, et al.


redressable  in  an  action  for  damages  under  42  U.S.C.  §  1983.” 

Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997).  

      We agree with the district court that Betts’s complaint failed to 

plausibly  plead  this  claim  as  required  by  Bell  Atlantic  Corp.  v. 

Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). 

Factual allegations must “state a claim for relief that is plausible on 

its face,” which requires pleading facts that “permit the court to infer 

more than the mere possibility of misconduct.” Iqbal, 556 U.S. at 678 

(quoting Twombly, 550 U.S. at 570), 679.   

      Betts  alleges  that  Officers  Rodriguez  and  Doe,  upon  arriving 

at  the  apartment  he  shared  with  Shearman,  “assisted  Shearman  in 

making  a  false  allegation  and  .  .  .  coached  her  in  fabricating  a 

contrived version of the events to justify a baseless and false arrest.” 

Betts,  however,  also  alleges  that  Shearman  initially  phoned  the 

police  and  made  the  same  “false”  accusations  that,  among  other 

things,  Betts  assaulted  her.  The  original  accusation  without  the 

possibility  of  any  police  complicity  was  sufficient  to  sustain  the 


                                     14
13‐619‐cv                                                                              
John Betts v. Martha Anne Shearman, et al.


arrest,  thereby  undermining  the  claim  that  it  was  the  police  whose 

false accusation denied Betts a fair trial. Moreover, it is not plausible 

that,  without  more,  a  complaining  witness  who  had  originally 

conceived  of  false  accusations  on  her  own  accord  also  required 

“coaching”  in  making  substantially  the  same  accusations  again. 

Betts’s  claim  that  his  right  to  a  fair  trial  was  violated  was  thus 

properly dismissed by the district court.  

         C.     State Action by Shearman 

         Betts alleges in his complaint, and now argues on appeal, that 

Shearman engaged in joint action with Officers Rodriguez and Doe 

to violate Betts’s civil rights such that Shearman acted under color of 

law.1  Specifically,  he  argues  that  Shearman  became  a  state  actor  by 

“knowingly  making  false  allegations  and  jointly  acting  with  the 


   1    Betts also alleged that Shearman conspired with the officers to violate 
his constitutional rights. A Section 1983 conspiracy claim is distinct from 
one of joint action. See Ciambriello v. County of Nassau, 292 F.3d 307, 324‐25 
(2d Cir. 2002). We conclude that the district court correctly held that Betts 
failed  to  sufficiently  plead  a  conspiracy,  both  because  the  pleading  was 
conclusory, and because, as described above in Section I.B, his allegations 
that  the  police  coached  Shearman  were  implausible.  See  Betts,  2013  WL 
311124 at *14.  
                                       15
13‐619‐cv                                                                             
John Betts v. Martha Anne Shearman, et al.


police defendants to fabricate a contrived version of the facts  . . . for 

the purpose of having [Betts] baselessly arrested.” We disagree. 

       Under 42 U.S.C. § 1983, constitutional torts are only actionable 

against  state  actors  or  private  parties  acting  “under  the  color  of” 

state  law.  Ciambriello,  292  F.3d  at  323.  We  have  said  that  a  claim 

against  a  private  entity  must  “allege  facts  demonstrating  that  the 

private  entity  acted  in  concert  with  the  state  actor  to  commit  an 

unconstitutional act.” Spear v. Town of West Hartford, 954 F.2d 63, 68 

(2d  Cir.  1992).  “Put  differently,  a  private  actor  acts  under  color  of 

state  law  when  the  private  actor  ‘is  a  willful  participant  in  joint 

activity  with  the  State  or  its  agents.’”  Ciambriello,  292  F.3d  at  324 

(quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970)). 

       A  private  actor  can  only  be  “a  willful  participant  in  joint 

activity with the State or its agents” if the two share some common 

goal to violate the plaintiff’s rights. See, e.g., Cunningham v. Southlake 

Center  for  Mental  Health,  Inc.,  924  F.2d  106,  107  (7th  Cir.  1991)  (“A 

charge of joint action amounts to alleging some agreement between 


                                       16
13‐619‐cv                                                                            
John Betts v. Martha Anne Shearman, et al.


private and public actors to violate plaintiff’s constitutional rights. A 

requirement  of  the  joint  action  charge  therefore  is  that  both  public 

and private actors share a common, unconstitutional goal.” (internal 

citations  omitted));  Ginsberg  v.  Healey  Car  &  Truck  Leasing,  Inc.,  189 

F.3d 268, 272 (2d Cir. 1999). 

       In Ginsberg, plaintiff Ginsberg, upon returning a truck rented 

from defendant Healey Leasing, got into a verbal altercation with a 

manager  at  Healey  Leasing  over  whether,  as  Ginsberg  insisted,  the 

two  had  agreed  that  Ginsberg’s  automobile  insurer  would  pay  the 

rental fee. Id. at 270. After Ginsberg left, the Healey Leasing manager 

called the police and reported the payment dispute and altercation. 

Id. The police arrived and threatened to arrest Ginsburg for larceny 

or breach of peace if he did not pay the rental fee to Healey Leasing. 

Id.  Ginsberg  paid  the  fee  and  later  sued  Healey  Leasing  and  the 

police under Section 1983 alleging that he was deprived of property 

without due process and that Healey Leasing, acting under color of 

state law, was complicit in the deprivation. Id.  


                                      17
13‐619‐cv                                                                              
John Betts v. Martha Anne Shearman, et al.


       On appeal, we affirmed the district court’s grant of summary 

judgment  to  Healey  Leasing.  We  held  that  Healey  Leasing’s 

requesting  police  assistance  and  providing  information  that  led  to 

police action did not make Healey Leasing a joint participant in state 

action. Id. at 272. “Where . . . a police officer exercises independent 

judgment  in  how  to  respond  to  a  private  party’s  legitimate  request 

for  assistance,  the  private  party  is  not  ‘jointly  engaged’  in  the 

officer’s conduct so as to render it a state actor under Section 1983.” 

Id.  In  Ginsberg,  state  action  could  not  be  inferred  because,  absent 

“evidence  that  [the  officer]  undertook  to  resolve  the  dispute 

pursuant to any agreement or plan with Healey,” id., it could not be 

shown  that  Healey  and  the  officer  shared  a  common  goal  of 

violating Ginsberg’s rights.  

       The  operation  of  this  principle  is  illustrated  by  two  district 

court decisions that found state action complicity by a private party. 

In  Bang  v.  Utopia  Restaurant,  the  district  court  held  that  state  action 

by  a  restaurant  owner  was  adequately  pleaded  when,  absent 


                                       18
13‐619‐cv                                                                                 
John Betts v. Martha Anne Shearman, et al.


probable cause, the police arrested the plaintiffs after speaking to the 

restaurant  owner  for  twenty  minutes.  923  F.  Supp.  46,  49  (S.D.N.Y. 

1996).  The  Bang  court  stated  that  “it  would  be  reasonable  to  infer 

that  during  the  conversation,  [the  restaurant  owner]  urged  the 

officers  to  arrest  both  plaintiffs,  without  probable  cause,  in 

furtherance of what became the shared goal of depriving plaintiffs of 

federally  guaranteed  rights.”  Id.  The  court  pointed  out,  however, 

that  had  the  officers  arrested  plaintiffs  immediately  upon  arriving 

on the scene based on information of illegality given over the phone, 

“it  would  be  difficult  to  infer  joint  action  because  .  .  .  it  would  not 

appear  that  the  officers  shared  the  unlawful  goal  of  [the  restaurant 

owner].” Id. at 50.  

       Similarly, in White v. Moylan, the district court found that the 

plaintiff  properly  pleaded  state  action  by  two  private  security 

guards  who  substituted  in  plaintiff’s  bag  unpurchased  store 

merchandise  for  goods  already  purchased,  resulting  in  plaintiff’s 

arrest for shoplifting. 554 F. Supp. 2d 263, 267 (D. Conn. 2008). The 


                                         19
13‐619‐cv                                                                               
John Betts v. Martha Anne Shearman, et al.


plaintiff  alleged  that  the  security  guards  and  arresting  officer 

reviewed  surveillance  footage,  discovered  that  the  plaintiff’s 

merchandise  was  not,  in  fact,  stolen,  and  worked  in  tandem  to 

“fabricate[]  a  reason  to  arrest  [plaintiff]  for  shoplifting.”  Id.  at  265, 

267.  Plaintiff’s  complaint  thus  alleged  that  the  police  officer  did 

more  than  simply  arrest  plaintiff  based  on  information  from  the 

security  guards.  Id.  at  267.  By  jointly  working  to  fabricate  evidence 

of  a  crime,  the  private  actors  and  the  police  officer  shared  the 

common goal of violating the plaintiff’s constitutional rights.  

       Here, Betts alleges that Officers Rodriguez and Doe “assisted 

Sherman  in  making  a  false  allegation  and  .  .  .  coached  her  in 

fabricating a contrived version of the events to justify a baseless and 

false  arrest.”  As  explained  above  in  Section  I.B,  however,  Betts’s 

allegation  that  Shearman  was  coached  by  the  Officers  into  making 

false accusations is not plausible given that Shearman first called the 

police  and  reported  that  she  was  assaulted  prior  to  her  interaction 

with the officers.  


                                        20
13‐619‐cv                                                                             
John Betts v. Martha Anne Shearman, et al.


       Betts’s  claim  against  Shearman  as  a  state  actor  boils  down  to 

the  fact  that  he  was  arrested  upon  the  false  accusation  of  assault 

made  against  him  by  a  private  citizen  to  the  police.  This  is 

insufficient  to  state  a  plausible  claim  that  Shearman  and  the 

arresting  officers  shared  a  common  goal  of  violating  Betts’s  rights. 

The district court properly granted defendant Shearman’s motion to 

dismiss.  

II.    Leave to Replead 

       We  review  a  district  court’s  denial  of  leave  to  replead  for 

abuse  of  discretion.  Williams  v.  Citigroup  Inc.,  659  F.3d  208,  212  (2d 

Cir.  2011).  Here,  the  district  court  did  not  abuse  its  discretion 

because  any  amendment  to  the  complaint  on  the  claims  discussed 

herein  would  be  futile.  See  Lucente  v.  Int’l  Bus.  Machines  Corp.,  310 

F.3d 243, 258 (2d Cir. 2002).  

       No  changes  to  the  complaint  would  undermine  the  existence 

of arguable probable cause for Officers Rodriguez and Doe to arrest 

Betts.  Additionally,  Betts  has  identified  no  facts  that,  if  alleged, 


                                       21
13‐619‐cv                                                                         
John Betts v. Martha Anne Shearman, et al.


would  bolster  his  allegations  that  the  officers  coached  Shearman  to 

make  false  accusations.  Likewise,  Betts  has  identified  no  facts  that 

would sufficiently allege that Shearman should be treated as a state 

actor for purposes of 42 U.S.C. § 1983.   

                             CONCLUSION  

       For  the  foregoing  reasons,  the  district  court’s  order  is 

AFFIRMED. 




                                     22